Order, Family Court, New York County (Leah Marks, J.), entered on or about October 17, 1995, adjudicating appellant a juvenile delinquent, upon a factfinding determination that appellant committed acts which, if committed by an adult, would constitute criminal possession of a controlled substance in the third and fifth degrees, and placing her on probation for a period of 2 years, unanimously affirmed, without costs.
The expense report in question did not pertain to the subject matter of the witness’s testimony, as it related to the charges *366against appellant, and thus did not constitute Rosario material (see, People v Bailey, 200 AD2d 677, lv denied 83 NY2d 849). Concur—Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.